internal reveune service number release date index number cc psi plr-123150-00 and plr-105260-01 jan in re legend x y dear this responds to your date letter on behalf of your clients x and y in which you request a ruling whether x and y are liable for the gasoline tax imposed by sec_4081 of the internal_revenue_code on the removal of racing fuel from their refinery racks x and y have represented the following x and y operate refineries where they produce fuel that is used exclusively in race vehicles and boats the racing fuel the racing fuel has an octane level of contains lead in excess of that permitted by the environmental protection agency epa and does not have detergent additives that the epa requires for gasoline also the racing fuel does not meet the astm specification d for gasoline the racing fuel is not a gasoline blendstock the vehicles in which the racing fuel is used generally are not eligible to be registered for highway use in any state sec_4081 imposes a tax on certain removals entries and sales of gasoline sec_48_4081-3 of the manufacturers and retailers excise_tax regulations provides that the refiner of gasoline is liable for tax when the gasoline is removed from a refinery at the refinery rack sec_48_4081-1 provides that gasoline means finished gasoline and gasoline_blendstocks sec_48_4081-1 provides that finished gasoline means all products that are commonly or commercially known or sold as gasoline and are suitable for use as a motor fuel other than products that have an astm octane number of less than as determined by the motor method u s c prohibits the sale of gasoline for use as fuel in a motor_vehicle if the gasoline does not contain additives to prevent the accumulation of deposits in engines or if the gasoline contains lead subsection l or contains lead or lead additives subsection n for this purpose motor_vehicle means any self-propelled vehicle designed for transporting persons or property on a street or highway in 911_f2d_1036 5th cir the court held that particular petroleum products were commonly or commercially known or sold as gasoline for purposes of a regulation of the epa the court based its holding on the fact that the products met the astm specification for gasoline however the court also noted that the specification does not necessarily include all types of gasoline that are satisfactory for automotive engines nor does it necessarily exclude gasolines that may perform unsatisfactorily the racing fuel does not meet the astm specification for gasoline in addition it contains lead and does not meet other prescribed standards for gasoline that is commercially sold for use in registered highway vehicles thus the racing fuel is not gasoline accordingly based on the representations made x and y are not liable for the gasoline tax imposed by sec_4081 on the removal of racing fuel from their refinery racks because the racing fuel is not gasoline this ruling is directed only to the taxpayers who requested it sec_6110 provides that it shall not be used or cited as precedent sincerely yours associate chief_counsel passthroughs and special industries richard a kocak chief branch by enclosures copy of this letter copy for sec_6110 purposes
